Appeal from a judgment and order in a negligence action for the death of an infant, eight years of age. The burial expenses exceeded $400. The verdict of the jury was for $1,000. It is inadequate and should be set aside. Judgment and order reversed on the facts and a new trial granted, with costs to the appellant, unless the defendí *795ants stipulate, within ten days from the service of the order entered upon this decision, to increase the verdict to $3,500, in which event the judgment as so increased is affirmed. Hill, P. J., Bliss, Heffeman, Schenek and Poster, JJ., concur.